Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: Registration Statement (Form S-8 No. 33-59347) pertaining to The Davey Tree Expert Company 1994 Omnibus Stock Plan, Registration Statement (Form S-8 No. 333-24155) pertaining to The Davey 401KSOP and ESOP, and Registration Statement (Form S-8 No. 333-123767) pertaining to The Davey Tree Expert Company 2004 Omnibus Stock Plan; of our reports dated March 10, 2011, with respect to the consolidated financial statements of The Davey Tree Expert Company and the effectiveness of internal control over financial reporting of The Davey Tree Expert Company, included in this Annual Report (Form 10-K) of The Davey Tree Expert Company for the year ended December31, 2010. /s/ Ernst & Young LLP Akron, Ohio March 10, 2011
